DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Claims filed 4-24-2022.


Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-10, 11-12, 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lee 2006/0262954 in view of Sakaguchi 2014/0056455

Regarding claim 1, Lee discloses a sound-output device (Figs 2-3a, para [1-3]), comprising:
a vibration speaker (Fig 2, vibrating plate 22 is inserted under the mastoid 18.  The mastoid 18 is transmitted through the skull bone of the user to stimulate the auditory nerve.  The user can hear the sound by means of the stimulated auditory nerve, para [54]) configured to generate a bone-conducted sound wave (the signal input is transmitted through the skull bone of the user from the mastoid 18); and
an air-conducted speaker (Fig 2, vibrating plate 40) configured to generate an air-conducted sound wave (the output of vibrating plate 40), wherein
the vibration speaker is coupled to the air-conducted speaker through a mechanical structure (Fig 2 shows the bone conduction speaker/vibrating plate 22 and air conducted speaker/vibrating plate 40 are coupled together through a mechanical structure),
the bone-conducted sound wave is input to the air-conducted speaker at least in part as an input signal (Fig 2 shows the bone conduction speaker/vibrating plate 22 connected to the air-conducted speaker/vibrating plate 40 through mechanical structure.  The bone conduction sound wave in the way via the mechanical connection, due to how close they are, the sound wave would input into air conducted speaker as mechanical vibration.  Para [ 67] further discloses the force F generated around the magnet 32 with the electrical signal input of the electrical signal input unit, the vibrating coil 28 is moving upwardly and downwardly.  By moving the vibrating coil 28 (Fig 2, vibrating plate 22 is inserted under the mastoid 18. The mastoid 18 is transmitted through the skull bone of the user to stimulate the auditory nerve.  The user can hear the sound by means of the stimulated auditory nerve, para [54], the signal input is transmitted through the skull bone of the user from the mastoid 18)
the air-conducted speaker (Fig 2, vibrating plate 40) includes a housing (Fig 1, a housing/body 10) coupled to the vibration assembly to generate the air-conducted sound wave (the output of vibrating plate 40) under an actuation of the vibration assembly,
the housing (Fig 1, the housing/body 10) includes a tuning hole (Fig 2, acoustic hole 54, para [66]).

Lee does not discloses the air-conducted speaker includes a sound tube in communication with the tuning hole.
Sakaguchi discloses the air-conducted speaker includes a sound tube (Fig 6, sound tube 101, para [53]) in communication with the tuning hole (Fig 6, tuning hole/sound hole 107, [44-45]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporated the air-conducted speaker includes a sound tube in communication with the tuning hole in Lee’s invention as taught by Sakaguchi.  The modification for adjusting sound pressure frequency characteristics, and is adaptable to various users who need different sound pressure frequency characteristics,  see Sakaguch’s para [1, 66].
Regarding claim 2, Lee discloses the sound-output device according to claim 1, further comprising:
a signal processing module (Fig 3a, 70) configured to generate a control signal (fig 2, the signal on line 48 input electrical signals from the connection terminal 52, para [47]),
wherein the vibration speaker (the vibrating plate 22, [54]) includes a vibration assembly electrically connected to the signal processing module (Fig 3a, 70) to receive the control signal (Fig 2, the signal on line 48 input electrical signals from the connection terminal 52, para [47]), and generate the bone-conducted sound wave (Fig 2, vibrating plate 22 is inserted under the mastoid 18.  The mastoid 18 is transmitted through the skull bone of the user to stimulate the auditory nerve.  The user can hear the sound by means of the stimulated auditory nerve, para [54]; the signal input is transmitted through the skull bone of the user from the mastoid 18) based on the control signal.
 Regarding claim 3, Lee discloses the sound-output device according to claim 2, wherein the vibration assembly includes:
a magnetic circuit system (Fig 2, magnet 32, yoke 34, speaker plate 30, auxiliary vibrating plate 24, para [43, 62-63]) configured to generate a first magnetic field;
a vibration plate (Fig 2, vibrating plate 22) connected to the housing (Fig 2, body 10, para [54]); and
a coil (Fig 2, vibrating coil 28, [39]) connected to the vibration plate (the vibrating coil 28 is attached at the lower side of the auxiliary vibrating plate 24, and the vibrating plate 22, para [39]) and 
electrically connected to the signal processing module (Fig 3a, 70) to receive the control signal (Fig 2, the signal on line 48 input electrical signals from the connection terminal 52, para [47]) and 
generate a second magnetic field based on the control signal (Fig 2, the signal on line 48 input electrical signals from the connection terminal 52, para [47]), and
 the first magnetic field interacting with the second magnetic field to cause the vibration plate to generate the bone-conducted sound wave (Fig 2, the vibrating plate 22 is inserted under the mastoid 18.  The mastoid 18 is transmitted through the skull bone of the user to stimulate the auditory nerve.  The user can hear the sound by means of the stimulated auditory nerve, para [54], the signal input is transmitted through the skull bone of the user from the mastoid 18).
Regarding claim 4, Lee discloses the sound-output device according to claim 3, wherein the air-conducted speaker (Fig 2, vibrating plate 40) further includes a membrane (vibrating plate 40) connected to the magnetic circuit system (magnetic circuit system includes speaker plate 30, magnet 32, acoustic coil 42, yoke 34, para [43-45]) and the housing (body 10), and the first magnetic field interacts with the second magnetic field to cause the membrane (vibrating plate 40) to generate the air-conducted sound wave (the output of vibrating plate 40).
Regarding claim 5, Lee discloses the sound-output device according to claim 4, wherein the vibration plate (Fig 2, the vibrating plates 22 and 40) and 
the housing (body 10) define a cavity (Fig 2 shows a cavity is the space below and above the vibrating plate 22, vibrating plate 24, and the space below and above the vibrating plate 40), and 
the magnetic circuit system (magnet system includes auxiliary vibrating plate, magnet 32, yoke 24, speaker plate 30, para [43, 62-63]) and the membrane (vibrating plate 22 and 40) are disposed within the cavity (Fig 2 shows).
Regarding claim 6, Lee discloses the sound-output device according to claim 3, wherein the air-conducted speaker (Fig 2, vibrating plate 40, para [45-46]) and sound hole (Fig 2, acoustic hole 54, para [66]).
Lee does not discloses the air-conducted speaker includes a tuning mesh, and the tuning mesh covers the tuning hole.
Sakaguchi discloses the air-conducted speaker includes a tuning mesh (Fig 6, a tuning mesh/first and second braking part 115/116, para [44-45]), and the tuning mesh (the second braking part 116) covers the tuning hole (Fig 6, air hole 114, para [44-45]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporated the air-conducted speaker includes a tuning mesh, and the tuning mesh covers the tuning hole  in Lee’s invention as taught by Sakaguchi to prevent the magnetic fluid from flowing outside the earphone, and the amount of sound pressure through the tuning mesh/braking part 116 can be adjusted.  See Sakaguchi’s para [49, 51].
Regarding claim 7, Lee discloses the sound-output device according to claim 6, wherein the vibration plate (Fig 2, vibrating plate 40) includes a sound hole (Fig 2, acoustic holes 54, para [66-67, 69]) through which the air-conducted sound wave is output from inside the housing to outside the housing (para [67] discloses the sound generated with the vibration of the acoustic vibrating plate 40 is emitted externally through the acoustic hole 54 through the speaker protection cap 46).
Regarding claim 8, Lee discloses the sound-output device according to claim 7, wherein the air-conducted speaker (Fig 2, vibrating plate 40, para [45-46]) and (Fig 2, acoustic hole 54, para [66]).
Lee does not disclose the sound-output device according to claim 7, wherein the air-conducted speaker the includes a tuning mesh that covers the sound hole.
Sakaguchi discloses wherein the air-conducted speaker (Fig 6, loudspeaker unit 102, [44-45]) includes a tuning mesh (Fig 6, a tuning mesh/first braking part 115, para [44-45]) that covers the sound hole (Figs 1A/2/6 the sound hole 107, para [44]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporated wherein the air-conducted speaker the includes a tuning mesh that covers the sound hole in Lee’s invention as taught by Sakaguchi to prevent the magnetic fluid from flowing outside the earphone, and the amount of sound pressure through the tuning mesh/braking part can be adjusted.  See Sakaguchi’s para [49, 51].
Regarding claim 9, Lee discloses the sound-output device according to claim 6, wherein the housing (Fig 2, body 10) includes a sound hole (Fig 2, acoustic holes 54, para [66-67]) through which the air-conducted sound wave is output from inside the housing to outside the housing (para [67] discloses the sound generated with the vibration of the acoustic vibrating plate 40 is emitted externally through the acoustic hole 54 through the speaker protection cap 46).
Regarding claim 10, Lee discloses the sound-output device according to claim 9, wherein the air-conducted speaker (Fig 2, vibrating plate 40, para [45-46]), sound hole (acoustic hole 54, para [65-67, 69]).
Lee does not discloses the sound-output device includes wherein the air-conducted speaker a tuning mesh that covers the sound hole.
Sakaguchi discloses the sound-output device includes wherein the air-conducted speaker (Fig 6, loudspeaker unit 102, para [44-45]) a tuning mesh (the first braking part 115) that covers the sound hole (sound hole 107, para [44-45]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporated wherein the air-conducted speaker a tuning mesh that covers the sound hole in Lee’s invention as taught by Sakaguchi to prevent the magnetic fluid from flowing outside the earphone, and the amount of sound pressure through the tuning mesh/braking part can be adjusted.  See Sakaguchi’s para [49, 51].
Regarding claim 11, Lee discloses the sound-output device according to claim 9, wherein the magnetic circuit system (Fig 2, speaker plate 30, magnet 32, yoke 34) is connected to the housing (Figs 1-2 the first groove 12 of the body 10 and made of an elastic material, para [54]) via a first elastic member.
Lee does not show the first elastic member.  However, providing an elastic member in the magnetic circuit system was well known by Sakaguchi 2014/0056455.
Sakaguchi discloses in Fig 6, magnetic circuit system/loudspeaker unit 102 includes a yoke 104, magnet 105, plate 106, sound hole 107, diaphragm 107 supported by the support members 108/elastic member, para [44]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate a first elastic member in Lee’s invention as taught by Sakaguchi.  The modification of plurality of support members/elastic members for support the diaphragm in a vibratable manner. See Sakaguchi’s para [44].
Regarding claim 12, lee as modified by Sakaguchi discloses the sound-output device according to claim 9, wherein the magnetic circuit system (Fig 6, loudspeaker unit 102, para [44]) is connected to the vibration plate (Fig 6, diaphragm 109, [44]) via a first elastic member (Fig 6, first elastic member/left support member 108, [44]); and the vibration plate (diaphragm 109, [44]) is connected to the housing (Fig 6, housing 103) via a second elastic member (Fig 6, second elastic member/right support member 108).  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate a first elastic member and a second elastic member in Lee’s invention as taught by Sakaguchi.  The modification of plurality of support members/elastic members for support the diaphragm in a vibratable manner. See Sakaguchi’s para [44].

Regarding claim 15, Lee discloses a sound-output device, comprising:
a bone-conducted signal processing module (Fig 3a, 70) configured to generate a bone conducted control signal (Fig 2, the signal on line 48 input electrical signals from the connection terminal 52, para [47];
an air-conducted signal processing module (Fig 3a, 70) configured to generate an air conducted control signal (Fig 2, the signal on line 50 input electrical signals from the connection terminal 52, para [47]);
a housing (Fig 2, body 10, [35, 38]);
a magnetic circuit system (speaker plate 30, magnet 32, yoke 34, auxiliary vibrating plate 24, para [42-45]) configured to generate a first magnetic field;
a vibration plate (vibrating plate 22, para [54]) connected to the housing (body 10);
a first coil (a vibrating coil 28, para [54]) connected to the vibration plate (the vibrating coil 28 is attached at the lower side of the auxiliary vibrating plate 24, and the vibrating plate 22, para [39]) and 
electrically connected to the bone-conducted signal processing module (Fig 3a, 70) to receive the bone-conducted control signal (Fig 2, the signal on line 48 input electrical signals from the connection terminal 52, para [47]) and 
generate a second magnetic field based on the bone-conducted control signal (para [53-55] discloses the electrical signal which transmitted to the vibrating coil 28 or acoustic coil 42 through the first outgoing line 48 or the second outgoing line 50, respectively, a certain physical force F is generated between the speaker plate 30, magnet 32 and the moving upwardly and downwardly of the vibrating coil 28 that would create magnetic field),
 the first magnetic field interacting with the second magnetic field to cause the vibration plate (Fig 2, Vibrating plate 22) to generate a bone-conducted sound wave (Fig 2, vibrating plate 22 is inserted under the mastoid 18.  The mastoid 18 is transmitted through the skull bone of the user to stimulate the auditory nerve.  The user can hear the sound by means of the stimulated auditory nerve, para [54], the signal input is transmitted through the skull bone of the user from the mastoid 18);
a membrane (Vibrating plate 22) connected to the housing (body 10); and
a second coil (Fig 2, acoustic coil 42, para [45]) connected to the membrane (vibrating plate 40, para [45]) and
 electrically connected to the air-conducted signal processing module  (Fig 3a, 70) to receive the air-conducted control signal (Fig 2, the signal on line 50 input electrical signals from the connection terminal 52, para [47]) and
 generate a third magnetic field based on the air-conducted control signal (Fig 2 shows the bone conduction speaker/vibrating plate 22 connected to the air conducted speaker/vibrating plate 40 through mechanical structure.  The bone conduction sound wave in the war via the mechanical connection, due to how close they are, the sound wave would input into air conducted speaker.  Para [67] further discloses the force F generated around the magnet 32 with the electrical signal input of the electrical signal input, the vibrating coil 28 is moving upwardly and downwardly.  By moving the vibrating coil 28, (Fig 2, vibrating plate 22 is inserted under the mastoid 19.  The mastoid 18 is transmitted through the skull bone of the user to stimulate the auditory nerve.  The user can hear the sound by means of the stimulated auditory nerve, para [54], the signal input is transmitted through the skull bone of the mastoid 18, and the sound generated with the vibration of the acoustic vibrating plate 40 is emitted externally through the speaker protection cap 46), 
the first magnetic field interacting with the third magnetic field to cause the membrane (Fig 2, vibrating plate 40) to generate an air-conducted sound wave (the output of vibrating plate 40), wherein the housing (Fig 2, body 10) includes a tuning hole (Fig 2, acoustic hole 54, para [66]).
Lee does not discloses the air-conducted signal processing module includes a sound tube in communication with the tuning hole.
Sakaguchi discloses the air-conducted signal processing module includes a sound tube (Fig 6, sound tube 101, para [53]) in communication with the tuning hole (Fig 6, tuning hole/sound hole 107, para [44-45])
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporated the air-conducted signal processing module includes a sound tube in communication with the tuning hole in Lee’s invention as taught by Sakaguchi.  The modification for adjusting sound pressure frequency characteristics, and is adaptable to various users who need different sound pressure frequency characteristics,  see Sakaguch’s para [1, 66].
Regarding claim 16, Lee discloses the sound-output device according to claim 15, wherein the vibration plate (Fig 2, the vibrating plate 22 and 40) and the housing (body 10) define a cavity (Fig 2 shows a cavity is the space below and above the vibrating plate 22, vibrating plate 24, and the space below and above the vibrating plate 40), and 
the magnetic circuit system (magnet system includes auxiliary vibrating plate, magnet 32, yoke 34, speaker plate 30, para [43, 62-63]), the membrane (vibrating plate 22 and 40) and the second coil (Fig 2 acoustic coil 42, para [45]) are located within the cavity (Fig 2 shows).
Regarding claim 17, Lee discloses the sound-output device according to claim 15, wherein the housing (Fig 2, body) further includes a sound hole (Fig 2, acoustic hole 54, para [66])
Lee does not disclose the sound-output device includes a first tuning mesh and a second tuning mesh, the first tuning mesh covers the sound hole, and the second tuning mesh covers the tuning hole.
Sakaguchi discloses the sound-output device includes a first tuning mesh (Fig 6, a first tuning mesh/a first braking part 115, para [44-45]) and a second tuning mesh (Fig 6, a second tuning mesh/a second braking part 116, para [44-45]), the first tuning mesh covers the sound hole (the second tuning mesh/the first braking 115 covers the sound hole 107), and the second tuning mesh covers the tuning hole (the second tuning mesh/the second braking 116 covers the air hole 114).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporated a first tuning mesh and a second tuning mesh, the first tuning mesh covers the sound hole, and the second tuning mesh covers the tuning hole in Lee’s invention as taught by Sakaguchi to prevent the magnetic fluid from flowing outside the earphone, and the amount of sound pressure through the tuning mesh/braking part 116 can be adjusted.  See Sakaguchi’s para [49, 51].
Regarding claim 18, Lee as modified by Sakaguchi discloses the sound-output device according to claim 15, further comprising:
a first elastic member (Fig 6, a first elastic member/left support member 108, para [44]) to connect the magnetic circuit system (Fig 6, loudspeaker unit 102, para [44]) to the housing (Fig 6, housing 103, para [44]).
Regarding claim 19, Lee as modified by Sakaguchi discloses the sound-output device according to claim 18, further comprising:
a second elastic member (Fig 6, second elastic member/right support member 108) to connect the vibration plate (diaphragm 109, [44]) to the housing (Fig 6, housing 103, para [44]).
5.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Lee 2006/0262954 in view of Sakaguchi 2014/0056455 further in view of Huang 2017/0280227

Regarding claim 14, lee as modified by Sakaguchi does not the claimed limitation of claim 14.
Huang discloses the claimed limitation of claim 14, wherein the air-conducted speaker includes a passive membrane (Figs 5A-B, passive diaphragm 70, para [33, 36-37]) cover the tuning hole (Figs 5A-B, channel 81 and the opening of the protective cover 91, [36]), and
the bone-conducted sound waves cause air pressure changes in the housing, thereby actuating the passive membrane to vibrate to generate a secondary air- conducted sound wave  (Fig 5A, paragraph 33 teaches the voice coil 61 interacts with magnetic lines of force between the first yoke 30 or the annular magnet 20 and the outer annular wall 43 to push and vibrate the active diaphragm 63. A backward gas flow generated by the vibration of the active diaphragm 63 enters the first open end 51 of the concentrating tube 50 and is then gathered and accelerated so as to push the passive diaphragm 70 through the second open end 53. The gas flow generated by the pushed passive diaphragm 70 also transmits acoustic waves produced by the passive diaphragm 70).
 It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the air-conducted speaker includes a passive membrane and the bone-conducted sound waves cause air pressure changes in the housing, thereby actuating the passive membrane to vibrate to generate a secondary air- conducted sound wave in Lee’s invention as modified by Sakaguchi as taught by Huang. The modification for providing clear sound for the listener. See Huang’s para [8].

Allowable Subject Matter

6.	Claims 13 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcome the double patent rejections.

Claims 13 and 20 are objected because the prior art references Lee 2006/0262954 as modified by Sakaguchi 2014/0056455 fails to teach “wherein the sound tube is configured such that a phase of the air-conducted sound wave is opposite to a phase of a sound leakage of the vibration plate.”

Double Patenting
7.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

8.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,343,610 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of this case encompass the scope of the U.S. Patent No. 11,343,610 B2 with obvious wording variations (see table below).

Instant Application 17/727789
U.S. Patent No. 11,343,610 B2
1,      A sound-output device, comprising:
a vibration speaker configured to generate a bone-conducted sound wave; and
        an air-conducted speaker configured to generate an air-conducted sound wave, 
        wherein the vibration speaker is coupled to the air-conducted speaker through a mechanical structure,
           the bone-conducted sound wave is input to the air-conducted speaker at least in part as an input signal,
          the air-conducted speaker includes a housing coupled to the vibration assembly to generate the air-conducted sound wave under an actuation of the vibration assembly,
             the housing includes a tuning hole, and
the air-conducted speaker includes a sound tube in communication with the tuning hole.


1. A sound-output device, comprising: a vibration speaker,
 including a vibration plate, configured to generate a bone-conducted sound wave; and
 an air-conducted speaker, including a housing, configured to generate an air-conducted sound wave, 
wherein the vibration speaker is coupled to the air-conducted speaker through a mechanical structure,
 a vibration derived from the vibration speaker is input to the air-conducted speaker at least in part as an input signal, 
the housing includes: a sound hole through which the air-conducted sound wave is output from inside the housing to outside the housing, and
 a sound tube in communication with the sound hole, wherein the sound tube is configured such that a phase of the air-conducted sound wave is opposite to a phase of a sound leakage of the vibration plate.

15,           A sound-output device, comprising:
a bone-conducted signal processing module configured to generate a bone- conducted control signal;
an air-conducted signal processing module configured to generate an air- conducted control signal;
a housing;
a magnetic circuit system configured to generate a first magnetic field;
a vibration plate connected to the housing;
a first coil connected to the vibration plate and electrically connected to the bone-conducted signal processing module to receive the bone-conducted control signal and generate a second magnetic field based on the bone-conducted control signal, the first magnetic field interacting with the second magnetic field to cause the vibration plate to generate a bone-conducted sound wave;
a membrane connected to the housing; and
a second coil connected to the membrane and electrically connected to the air-conducted signal processing module to receive the air-conducted control signal and
 generate a third magnetic field based on the air-conducted control signal, the first magnetic field interacting with the third magnetic field to cause the membrane to generate an air-conducted sound wave, wherein
the housing includes a tuning hole, and
the air-conducted signal processing module includes a sound tube in communication with the tuning hole.


16.      A sound-output device, comprising:
            a bone-conducted signal processing module configured to generate a bone-conducted control signal; 
           an air-conducted signal processing module configured to generate an air-conducted control signal; 
           a housing; 
           a magnetic circuit system configured to generate a first magnetic field; 
           a vibration plate connected to the housing;
           a first coil connected to the vibration plate and              electrically connected to the bone-conducted signal processing module to receive the bone-conducted control signal and generate 
                 a second magnetic field based on the bone-conducted control signal, the first magnetic field interacting with the second magnetic field to cause the vibration plate to generate a bone-conducted sound wave;
             a membrane connected to the housing; and
             a second coil connected to the membrane and electrically connected to the air-conducted signal processing module to receive the air-conducted control signal and
            generate a third magnetic field based on the air-conducted control signal, the first magnetic field interacting with the third magnetic field to cause the membrane to generate an air-conducted sound wave, 
               wherein the housing includes a tuning hole, the air-conducted speaker includes a sound tube, and the sound tube communicates with the tuning hole.



Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE X DANG whose telephone number is (571)272-0040. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan S Tsang can be reached on 571-272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JULIE X DANG/Examiner, Art Unit 2653                                                                                                                                                                                                        




/ALEXANDER KRZYSTAN/Primary Examiner, Art Unit 2653